Case 6:20-cr-00097-JCB-JDL
UNITEITSTATES    OF AMERICADocument 152 Filed 03/05/21 Page 1 of 1 PageID #: 372

                                                     § CASE NUMBER 6:20-CR-00097-JCB

 v.




 SHAWN CARL GAITAN

                                WAIVER OF DETENTION HEARING

I, SHAWN CARL GAITAN, charged in a(n) Indictment pending in this District with Violation of

 1 U.S.Ci § 846, and having appeared before the court and been advised of my rights as required

by Title 18 U.S.C. § 3142, including my right to have a detention hearing, do hereby aive (give up)

my right to a detention hearing and agree to be held in custody pending disposition of this m tte .




Date:
                                                               'Defendant




                                                               Co nsel for Defendant
